ORDER
The Disciplinary Review Board having filed with the Court its decision, in DRB 00-324, concluding that PHILLIP J. SIMMS of WHITEHOUSE, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and 12.1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that PHILLIP J. SIMMS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.